      Case 1:21-cv-02587-GHW-SLC Document 17 Filed 06/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      X
JOHN P. “JACK” FLYNN                                  :
LESLIE A. FLYNN,                                      :   Case: 1:21-cv-02587-GHW-SLC
                                                      :
                                                      :   Hon. Sarah L. Cave
                             Plaintiffs,              :
                                                      :
               - against -                            :
                                                      :
CABLE NEWS NETWORK, INC.,                             :
                                                      :
                             Defendant.               :
                                                      X



                                           NOTICE OF MOTION

       PLEASE TAKE NOTICE that, upon the annexed Memorandum of Law, Declaration of

Katherine M. Bolger dated June 21, 2021, and Exhibits 1-14 annexed thereto, Defendant Cable

News Network, Inc. (“CNN”), by and through its undersigned counsel, will move this Court

before the Honorable Sarah L. Cave at the United States Courthouse for the Southern District of

New York, 500 Pearl Street, New York, New York, for an order dismissing the Amended

Complaint with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6), and for an award

of costs and fees pursuant to 28 U.S.C. § 1927 and this Court’s inherent authority.




                                                  1
        Case 1:21-cv-02587-GHW-SLC Document 17 Filed 06/21/21 Page 2 of 2




         Pursuant to the Court’s individual practices Rule III.A and Local Civil Rule 6.1,

Plaintiffs’ opposition must be filed within fourteen days, and any reply must be served within

seven days of receipt of opposition papers.


Dated: New York, New York
       June 21, 2021

                                              Respectfully submitted,

                                              DAVIS WRIGHT TREMAINE LLP


                                              By: /s/ Katherine M. Bolger                  r
                                                 Katherine M. Bolger (N.Y. Bar No. 2976868)

                                              1251 Avenue of the Americas, 21st Floor
                                              New York, NY 10020-1104
                                              (212) 489-8230 Phone
                                              (212) 489-8340 Fax

                                              Attorneys for Defendant




TO:      Jeremy Zenilman, Esquire
         (N.Y. Bar No. 4862041)
         336 East 77th Street #9
         New York, New York 10075
         Telephone: (516) 650-5821
         Email: jzenilman@hotmail.com
         Steven S. Biss (VSB # 32972)
         300 West Main Street, Suite 102
         Charlottesville, Virginia 22903
         Telephone: (804) 501-8272
         Facsimile: (202) 318-4098
         Email: stevenbiss@earthlink.net

         Counsel for the Plaintiffs




4827-0565-9119v.1 0026517-000210
